                                           Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DENISE LACY, et al.,                             Case No. 19-cv-02662-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                        FOR SUMMARY JUDGMENT
                                   9

                                  10       CITY OF SAN FRANCISCO, et al.,                   Re: Dkt. No. 42
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Denise Lacy and her granddaughter D.G. bring this civil rights action against the City and

                                  14   County of San Francisco and San Francisco Police Sergeants Maguire and Hutchings following an

                                  15   August 3, 2017 incident in which Plaintiffs were allegedly subject to an unlawful search and

                                  16   seizure. Defendants’ motion for summary judgment is now pending before the Court.1 (Dkt. No.

                                  17   42.) Having considered the parties’ briefs and having had the benefit of oral argument on

                                  18   September 24, 2020, the Court GRANTS IN PART and DENIES IN PART the motion for

                                  19   summary judgment. Plaintiffs have not offered evidence sufficient to show a constitutional

                                  20   violation except with respect to Sergeant Maguire’s seizure of D.G.’s phone.

                                  21                                   SUMMARY JUDGMENT EVIDENCE

                                  22           On August 3, 2017, Denise Lacy drove her grandson Lamonte Mims to his court

                                  23   appearance at the San Francisco Hall of Justice. (Dkt. No. 45-2, Lacy Depo. at 32:4-8.2) Ms.

                                  24   Lacy was accompanied by her granddaughter D.G. who was eight years old. (Id. at 32:9-4; Dkt.

                                  25   No. 45-3, D.G. Depo. at 10:15.) When they arrived at the Hall of Justice, Mr. Mims was arrested

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 16.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 2 of 12




                                   1   by Sergeant Maguire and escorted to the homicide office. (Lacy Depo. at 35:15-25; Dkt. No. 45-

                                   2   1, Maguire Depo. at 9:18-22.) When Ms. Lacy asked Sergeant Maguire why her grandson was

                                   3   being arrested, he would not say. (Maguire Depo. at 9:21-22; Lacy Depo. at 42:19-23.) Instead,

                                   4   Sergeant Maguire asked her if she knew where Mr. Mims’ phone was because he did not have it

                                   5   when he was arrested. (Maguire Depo. at 9:25-10:3.) Ms. Lacy responded that she did not know

                                   6   about a phone. (Id. at 10:4-7.) Sergeant Maguire then asked Ms. Lacy what vehicle she brought

                                   7   Mr. Mims to court in and when she said a black Lexus, he asked to see the vehicle. (Lacy Depo.

                                   8   at 9:24-10:2.) Ms. Lacy agreed to show him the vehicle. (Id. at 43:18-22.)

                                   9          Ms. Lacy, D.G., Sergeant Maguire, and at least two other San Francisco police officers

                                  10   followed Ms. Lacy to her car.3 When they arrived at the car, Sergeant Maguire asked Ms. Lacy to

                                  11   open the car. (Lacy Depo. at 51:7-9.) Ms. Lacy asked “why? Why do I have to open it? I mean,

                                  12   I thought you had to have a warrant for this kind of stuff.” (Id. at 51:11-13.) Sergeant Maguire
Northern District of California
 United States District Court




                                  13   responded that they were looking for a phone and they thought it might be in the car “and that if

                                  14   we were able to obtain a search warrant for the car, we would have to hold the car, put it on hold,

                                  15   and then wait for a search warrant.” (Maguire Depo. at 14:8-12.) He warned her that it could be a

                                  16   “lengthy process” and “the only other way I could do it is with her consent.” (Id. at 14:12-15.)

                                  17   Ms. Lacy then opened the car. (Lacy Depo. at 52:3.) The officers spent a couple of minutes

                                  18   looking through the interior and the trunk—they did not take anything. (Id. at 52:8-18.)

                                  19          After completing the vehicle search, either Sergeant Sullivan or Sergeant Batchelder asked

                                  20   D.G. what her phone number was. (Dkt. No. 45-3, D.G. Depo at 28:23-29:2.) D.G. testified that

                                  21   the officer yelled at her over and over to give her phone number, that she was scared, and that the

                                  22   officer “snatched my phone from me.” (Id. at 29:2-5.) According to D.G., after the officer called

                                  23   the phone number she gave him and her phone rang, the officer returned her phone to her. (Id. at

                                  24   33:16-20.) Sergeant Sullivan attests that no one yelled at D.G. and that the officers never touched

                                  25   or physically possessed her phone; instead, they asked her for her phone number and verified that

                                  26
                                       3
                                  27     Sergeant Maguire testified that he was accompanied by Sergeant Sullivan and Sergeant
                                       Batchelder. (Maguire Depo. at 10:25-11:10.) Plaintiffs’ opposition brief argues that six officers
                                  28   followed Plaintiffs to Ms. Lacy’s vehicle, but the record citation does not indicate the number of
                                       officers. (Dkt. No. 50 at 2 (citing Lacy Depo 45:15-22, 46:8-14).)
                                                                                         2
                                           Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 3 of 12




                                   1   it was not the number of the phone they were looking for and that the phone in her hand matched

                                   2   the number she gave (by calling it). (Dkt. No. 46, Sullivan Decl. at ¶ 6.)

                                   3          Shortly thereafter, Sergeant Maguire radioed something about a “ping” and then he said to

                                   4   Ms. Lacy: “We know it’s in your purse. Where’s the phone?” (Id. at 52:23-53:16.) Ms. Lacy

                                   5   said “They in my purse, and nobody’s going in there.” (Id. at 53:17.) According to Ms. Lacy

                                   6   after she said that they could not look in her purse, Sergeant Maguire said “Well, you going to go

                                   7   to jail. I’m going to put your car impound for 30 days, and you’re going to be arrested.” (Id. at

                                   8   54:25-55:6.) Ms. Lacy then reached in her purse and handed Sergeant Maguire the phone. (Id. at

                                   9   55:9.) Sergeant Maguire’s version of these events differs in that he testified that after he told Ms.

                                  10   Lacy the phone number for the phone they were looking for, she reached in her purse and handed

                                  11   him the phone. (Maguire Depo. at 18:4-11.) He does not recall threatening Ms. Lacy with arrest

                                  12   or the impound of her vehicle. (Id. at 18:19-24.)
Northern District of California
 United States District Court




                                  13                                                   ***

                                  14          Although the Court has pointed out differences in the parties’ version of events, for

                                  15   purposes of this motion the Court draws all reasonable factual inferences from the evidence in

                                  16   Plaintiffs’ favor. Thus, where the facts alleged by Plaintiffs and supported by evidence differ from

                                  17   those of Defendants, the Court relies on Plaintiffs’ version of facts because the question before the

                                  18   Court is whether, drawing all reasonable inferences in the non-moving parties’ favor, the moving

                                  19   party would nonetheless be entitled to judgment in its favor. See Anderson v. Liberty Lobby, Inc.,

                                  20   477 U.S. 242, 255 (1986).

                                  21                                              DISCUSSION

                                  22          Defendants moved for summary judgment on all of Plaintiffs’ claims. In their opposition

                                  23   brief, Plaintiffs dismissed their Monell claims and their unlawful detention claims. (Dkt. No. 50 at

                                  24   6.) The following five Section 1983 claims remain: (1) unlawful search of Ms. Lacy’s vehicle, (2)

                                  25   unlawful search of Ms. Lacy’s purse; (3) unlawful search of Mr. Mims’ phone,4 (4) unlawful

                                  26

                                  27
                                       4
                                        The Court refers to the phone that was found in Ms. Lacy’s purse as Mr. Mims’ because there is
                                       no dispute that while Ms. Lacy owned the phone, Mr. Mims was the person using the phone.
                                  28   (Dkt. No. 45-2, Lacy Depo. at 30:9-15 (“the phone that he was using the months
                                       before the incident”); 70:10-13 (“I knew what phone they wanted. I knew they wanted Lamonte
                                                                                       3
                                          Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 4 of 12




                                   1   seizure of Mr. Mims’ phone, and (5) unlawful seizure of D.G.’s phone. Defendants insist that they

                                   2   are entitled to judgment in their favor on each of these claims, or alternatively, that the officers are

                                   3   entitled to qualified immunity.

                                   4          A. Unlawful Search Claims

                                   5          Plaintiffs insist that Defendants conducted an unlawful search of Ms. Lacy’s car, Mr.

                                   6   Mims’ phone, and D.G.’s phone. Plaintiffs, however, have pointed to no evidence that Defendants

                                   7   searched either Ms. Lacy’s purse or Mr. Mims’ phone. First, with respect to Ms. Lacy’s purse,

                                   8   there is no evidence that anyone searched her purse. To the contrary, Ms. Lacy herself testified

                                   9   that she “wouldn’t let him reach into [her purse],” and that instead, she reached in and handed the

                                  10   phone to Sergeant Maguire. (Lacey Depo. at 55:9-10, 67:22-25.) Second, as to Mr. Mims’ phone,

                                  11   while Plaintiffs argue in their opposition that “Defendants searched through the contents of her

                                  12   cell phone without [Ms. Lacy’s] consent,” they do not cite to any evidence to support this
Northern District of California
 United States District Court




                                  13   statement. See Keenan v. Allan, 91 F.3d 1275, 1278 (9th Cir. 1996) (noting that it is not the

                                  14   court’s task “to scour the record in search of a genuine issue of triable fact.”). In her deposition,

                                  15   Ms. Lacy testified that Sergeant Maguire “opened the phone up and went in there, and he told

                                  16   Detective Hutchinson, ‘I got the phone.’” (Lacy Depo. at 70-1-3.)       While officers generally

                                  17   require a warrant before searching digital data on a cell phone, see Riley v. California, 573 U.S.

                                  18   373, 386 (2014), Ms. Lacy’s vague testimony is not sufficient to raise a trialable issue of fact as to

                                  19   whether the officers searched the digital content of the phone.

                                  20          The Court thus turns to Plaintiffs’ claim that Defendants searched Ms. Lacy’s vehicle

                                  21   without her consent.

                                  22          1) Consent to Perform Vehicle Search

                                  23          Warrantless searches “are per se unreasonable under the Fourth Amendment —subject

                                  24   only to a few specifically established and well-delineated exceptions.” Katz v. United States, 389

                                  25   U.S. 347, 357 (1967) (internal footnote omitted). As relevant here, one of the exceptions is

                                  26   consent: “it is no doubt reasonable for the police to conduct a search once they have been

                                  27

                                  28
                                       phone”).
                                                                                          4
                                          Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 5 of 12




                                   1   permitted to do so.” Florida v. Jimeno, 500 U.S. 248, 250–51 (1991). “Whether consent to search

                                   2   was voluntarily given or not is to be determined from the totality of all the circumstances.” United

                                   3   States v. Chan-Jimenez, 125 F.3d 1324, 1327 (9th Cir. 1997) (internal citation and quotation

                                   4   marks omitted). Courts consider five factors to determine whether consent was freely and

                                   5   voluntarily given: “(1) whether the defendant was in custody; (2) whether the arresting officer had

                                   6   his guns drawn; (3) whether Miranda warnings were given; (4) whether the defendant was notified

                                   7   that he had a right not to consent; and (5) whether the defendant had been told that a search

                                   8   warrant could be obtained.” United States v. Vongxay, 594 F.3d 1111, 1119-20 (9th Cir. 2010)

                                   9   (internal citation omitted). “All five factors need not be satisfied in order to sustain a consensual

                                  10   search.” (Id.)

                                  11           Plaintiffs contend that Ms. Lacy did not consent to the search of her vehicle because (1)

                                  12   she was not advised of her right to refuse to consent, (2) she was not given a Miranda warning,
Northern District of California
 United States District Court




                                  13   and (3) she felt intimidated when she questioned the legality of the officers’ search. None of these

                                  14   factors raise a dispute of material fact as to whether Ms. Lacy consented to the search.

                                  15           First, officers are not required to “inform citizens of their right to refuse when seeking

                                  16   permission to conduct a warrantless consent search.” United States v. Drayton, 536 U.S. 194, 206

                                  17   (2002). Instead, “the totality of the circumstances must control, without giving extra weight to the

                                  18   absence of this type of warning.” Id. at 207 (holding that while the officer did not inform

                                  19   passengers of their right to refuse the search, because he requested permission to conduct the

                                  20   search, the totality of the circumstances indicated that their consent was voluntary).

                                  21           Second, because Ms. Lacy was “was not under arrest at the time consent was given []

                                  22   Miranda warnings were not necessary.” United States v. Torres-Sanchez, 83 F.3d 1123, 1130 (9th

                                  23   Cir. 1996), as amended (July 15, 1996) (holding that consent to search was voluntary even though

                                  24   no Miranda warning were given, the plaintiff was not advised of his right to refuse consent, and

                                  25   the officer never explained that a search warrant could be obtained).

                                  26           Third, Plaintiffs’ duress argument fares no better. While Ms. Lacy testified that Sergeant

                                  27   Maguire “demanded” she open the vehicle, she also testified that he did not yell or raise his voice

                                  28   and that she voluntarily opened the vehicle door and consented to the search. (Lacy Depo. at
                                                                                          5
                                          Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 6 of 12




                                   1   43:25 (“he did not yell”); 45:6 (“he was not yelling”); 45:18-19 (“a demand”). Sergeant Maguire

                                   2   testified that he told Ms. Lacy that he could get a warrant to search the vehicle, but after he said

                                   3   that it would be a lengthy process, she unlocked the door and consented to the search. (Maguire

                                   4   Depo. at 14:16-24.) See United States v. Chan-Jimenez, 125 F.3d 1324, 1327 (9th Cir. 1997)

                                   5   (finding that an officer’s request to search with his hand resting on his gun was “implicitly

                                   6   coercive” and distinguishing cases where the officers merely had a weapon but made no implicit

                                   7   or explicit reference to it). Here, according to Ms. Lacy, Sergeant Maguire said “‘Open the door.’

                                   8   So I opened the door.” (Lacy Depo. at 49:8.) Under the totality of the circumstances here, where

                                   9   Sergeant Maguire did not raise his voice, made no reference or gesture to his weapon, Ms. Lacy

                                  10   was not under arrest, and was told that the officers could get a search warrant, the evidence is

                                  11   insufficient to support a finding of coercion. See United States v. Kash, No. 2:13-CR-00330-

                                  12   KJM-3, 2015 WL 7188219, at *6 (E.D. Cal. Nov. 16, 2015), aff'd, 751 F. App’x 1007 (9th Cir.
Northern District of California
 United States District Court




                                  13   2018) (finding that plaintiff voluntarily consented to a vehicle search where in response to the

                                  14   officer’s request to search the defendant’s vehicle the defendant responded, “if you need to,” the

                                  15   conversation was cordial, the officer did not draw his gun, and the plaintiff “did not protest or

                                  16   object to the search at any point.”).

                                  17             The Court finds that given the totality of circumstances after drawing all reasonable

                                  18   inferences in Ms. Lacy’s favor, Ms. Lacy’s consent to the vehicle search was voluntary as a matter

                                  19   of law. Defendants are therefore entitled to summary judgment on Plaintiffs’ unlawful search

                                  20   claims.

                                  21             B. Unlawful Seizure claims

                                  22                1) Mr. Mims’ Phone Seizure

                                  23             Plaintiffs insist that the seizure of Mr. Mims’ phone was unreasonable because Ms. Lacy

                                  24   did not consent to producing the phone and instead produced it under threat of her arrest and the

                                  25   impounding of her vehicle. While Defendants dispute Ms. Lacy’s version of the events and

                                  26   contend that she did consent to providing Mr. Mims’ phone, for purposes of this motion they

                                  27   accept her version of facts as true and maintain that consent was not required because the exigent

                                  28   circumstances exception applies.
                                                                                           6
                                           Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 7 of 12




                                   1          “The exigent circumstances exception allows warrantless searches and seizures when an

                                   2   emergency leaves police insufficient time to seek a warrant. Under this exception, for example, the

                                   3   police need not wait to get a warrant if there is an urgent need to provide aid or if there is concern

                                   4   evidence might be destroyed in the time it would take to get a warrant.” Recchia v. City of Los

                                   5   Angeles Dep’t of Animal Servs., 889 F.3d 553, 559 (9th Cir. 2018) (internal citation omitted). To

                                   6   evaluate whether the exception applies, courts consider the totality of the circumstances. Id.

                                   7   Generally, courts “balance the privacy-related and law enforcement-related concerns” through the

                                   8   following four factors:

                                   9                  (1) whether the police had probable cause to believe that the
                                                      defendant’s residence contained evidence of a crime or contraband;
                                  10                  (2) whether the police had good reason to fear that, unless restrained,
                                                      the defendant would destroy the evidence or contraband before the
                                  11                  police could return with a warrant; (3) whether the police made
                                                      reasonable efforts to reconcile their law enforcement needs with the
                                  12                  demands of personal privacy; and (4) whether the police imposed the
Northern District of California
 United States District Court




                                                      restraint for a limited period of time—in other words, whether the
                                  13                  time period was no longer than reasonably necessary for the police,
                                                      acting with diligence, to obtain the warrant.
                                  14
                                       United States v. Song Ja Cha, 597 F.3d 995, 1000 (9th Cir. 2010) (quoting Illinois v. McArthur,
                                  15
                                       531 U.S. 326, 331-32 (2001)).
                                  16
                                              First, the Court considers whether the police had probable cause. The undisputed facts are
                                  17
                                       that the police had arrested Mr. Mims on homicide charges, they believed that Mr. Mims had
                                  18
                                       possession of a phone that had been called 671 times over the two-month period spanning the
                                  19
                                       homicide by the other prime suspect in the homicide, and they had obtained a geolocation ping
                                  20
                                       warrant for the phone which was pinging in their vicinity. (Dkt. No. 44, Hutchings Decl. at ¶¶ 3, 5;
                                  21
                                       Dkt. No. 45-1, Maguire Depo. at 24:21-25:12.) According to Ms. Lacy, Sergeant Maguire either
                                  22
                                       “pinged” or called Mr. Mims’ phone and one of the two phones in her purse started vibrating, and
                                  23
                                       Mr. Mims used one of those two phones.5 (Dkt. No. 45-2 at 30:9-15, 52:3-53:9, 53:15-16, 54:4-
                                  24
                                       21, 71:16-25.) These facts are sufficient to establish that the police had probable cause to seize the
                                  25
                                       phone. See United States v. Cervantes, 703 F.3d 1135, 1139 (9th Cir. 2012) (“An officer will have
                                  26

                                  27
                                       5
                                  28    Sergeant Maguire testified that after he told Ms. Lacy the phone number of the phone he was
                                       looking for, she reached in her purse and handed him the phone. (Maguire Depo. at 18:4-16.)
                                                                                         7
                                          Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 8 of 12




                                   1   probable cause to search if “there is a fair probability that contraband or evidence of a crime will

                                   2   be found in a particular place, ‘based on the totality of circumstances.’”) (internal citation

                                   3   omitted).

                                   4          Second, the Court considers whether the police had good cause to fear that the evidence

                                   5   might be destroyed before they returned with a warrant. See Riley v. California, 573 U.S. 373,

                                   6   388 (2014) (holding that law enforcement officers may seize a cell phone “to prevent destruction

                                   7   of evidence while seeking a warrant”). Because the at-issue phone was owned by and in the

                                   8   possession of someone other than Mr. Mims, the officers had good cause to believe that the

                                   9   contents could be compromised before they returned with a warrant. See United States v.

                                  10   Stefanson, 648 F.2d 1231, 1236 (9th Cir. 1981) (finding that the officers had good cause to believe

                                  11   that the defendant’s wife and a co-defendant might destroy evidence when they learned he had

                                  12   been arrested on firearms and drug charges); see also Segura v. United States, 468 U.S. 796, 808
Northern District of California
 United States District Court




                                  13   (1984) (“the discovery and protection of incriminating evidence from removal or destruction can

                                  14   supersede, at least for a limited period, a person’s possessory interest in property, provided that

                                  15   there is probable cause to believe that that property is associated with criminal activity.”).

                                  16          Third, Defendants made reasonable efforts to reconcile their need to preserve the evidence

                                  17   with the demands of personal privacy. Sergeants Sullivan, Batchelder, and Hutchings all attest

                                  18   that they did not search the phone prior to obtaining the search warrant. (Dkt. No. 43 at ¶ 6; Dkt.

                                  19   No. 44 at ¶ 10; Dkt. No. 46 at ¶ 7.) And as explained above, the evidence in the record is

                                  20   insufficient to support a finding that Sergeant Maguire searched the contents of Mr. Mims’ phone

                                  21   before obtaining the warrant.

                                  22          Fourth, the Court looks at the duration of the seizure. “An unreasonable delay between the

                                  23   seizure of a package and obtaining a search warrant may violate the defendant’s Fourth

                                  24   Amendment rights. The touchstone is reasonableness.” United States v. Sullivan, 797 F.3d 623,

                                  25   633 (9th Cir. 2015). Here, Defendants obtained a warrant a week after its seizure. (Dkt. No. 44-1

                                  26   at 23.) Defendants do not offer any argument or evidence as to why it took a week to obtain the

                                  27   warrant, but having reviewed Sergeant Hutchings’ statement of probable cause attached the

                                  28   warrant, it appears that the officers were attempting to obtain the phone of the other individual
                                                                                          8
                                          Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 9 of 12




                                   1   involved in the homicide and did so the day after Mr. Mims was arrested. (Id. at 35-36.) Sergeant

                                   2   Maguire then sought a warrant for both phones together. There is no bright line rule regarding

                                   3   what constitutes an unreasonable delay in obtaining a warrant. See United States v. Gabelman,

                                   4   2020 WL 2739616, at *5 (D. Nev. May 5, 2020), report and recommendation adopted, 2020 WL

                                   5   2735382 (D. Nev. May 26, 2020) (collecting cases); see also United States v. Burgard, 675 F.3d

                                   6   1029, 1030 (7th Cir. 2012) (holding that a six-day delay between seizure of cell phone and time

                                   7   police secured a warrant to search was not unreasonable). The critical question is whether the

                                   8   delay in obtaining the warrant meaningfully interfered with Ms. Lacy’s possessory interest. See

                                   9   Soldal v. Cook Cty., Ill., 506 U.S. 56, 63 (1992). Given that Ms. Lacy testified that Mr. Mims and

                                  10   not herself was the user of the phone, and Mr. Mims was in custody for the whole time between

                                  11   the phone’s seizure and the warrant being obtained, the seven-day delay in obtaining a warrant did

                                  12   not meaningfully interfere with Ms. Lacy’s possessory interest in the phone. See United States v.
Northern District of California
 United States District Court




                                  13   McNeely, No. 17-CR-00204-JD-1, 2019 WL 2423522, at *3 (N.D. Cal. June 10, 2019) (finding

                                  14   that 41-day delay in obtaining a warrant for the cell phone “did not meaningfully intrude on [the

                                  15   defendant’s] possessory interests” because he “was in custody for the whole time that passed

                                  16   between the seizure and the first warrant, and could not have used the cell phone during the 41-day

                                  17   period”); see also Segura v. United States, 468 U.S. 796, 813 (1984) (finding a “virtually

                                  18   nonexistent” possessory interest in apartment and its contents when defendants were under arrest

                                  19   and in custody).

                                  20          Considering the totality of the circumstances after drawing all reasonable inferences in Ms.

                                  21   Lacy’s favor, Defendants have met their burden of demonstrating that the exigent circumstances

                                  22   exception applies as a matter of law to justify the warrantless seizure of Mr. Mims’ phone. The

                                  23   motion for summary judgment as to the seizure of Mr. Mims’ phone is granted.

                                  24              2) D.G.’s Phone Seizure

                                  25          Plaintiffs also contend that Defendants’ seizure of D.G.’s phone was unreasonable because

                                  26   she did not consent to the seizure and she did not feel free to leave while Sergeant Maguire had

                                  27   her phone. Defendants dispute that any officer had physical possession of the phone at any time,

                                  28   but argue for purposes of the motion that even if Defendants seized the phone, such seizure was
                                                                                        9
                                         Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 10 of 12




                                   1   justified by the exigent circumstances exception for the same reason as for Mr. Mims’ phone. The

                                   2   problem with Defendants’ argument is that unlike with Mr. Mims’ phone, they have not identified

                                   3   evidence that supports a finding that it was reasonable for them to believe that the phone in D.G.’s

                                   4   hand was Mr. Mims’ phone. The phone in Ms. Lacy’s purse started vibrating after the officers

                                   5   called or “pinged” Mr. Mims’ phone number. (Dkt. No. 45-2 at 53:15-16, 54:4-21.) In contrast,

                                   6   with respect to D.G.’s phone, the officers yelled at her to provide her phone number, which made

                                   7   her scared so she could not remember the number; when she finally told the officers her phone

                                   8   number, they called it, and the phone in her hand started ringing at which point the officer

                                   9   snatched it from her. (Dkt. No. 45-2, Lacy Depo. at 63:14-64:3; Dkt. No. 45-3, D.G. Depo. at

                                  10   28:25-29:5, 33:16-20.) The officers had no reasonable basis to seize the phone from D.G. after

                                  11   she had told them her phone number, they dialed the number she gave them, and the phone in her

                                  12   hand started to ring. At that point, the officers did not have probable cause to believe that the
Northern District of California
 United States District Court




                                  13   phone in D.G.’s hand was Mr. Mims’ phone; instead, the only reasonable inference was that the

                                  14   phone had a number different from Mr. Mims’ phone and thus was not the phone they were

                                  15   seeking.

                                  16          At oral argument, Defendants argued that it was enough that they knew based on the

                                  17   geolocation warrant that the phone was pinging every 15 minutes in Plaintiffs’ vicinity. Not so.

                                  18   The officers must have probable cause to believe that the item seized contained evidence of a

                                  19   crime—once they discovered that the phone was not Mr. Mims’ phone, and instead, was the phone

                                  20   of an eight-year old girl, they had no reason to seize the phone. See Kentucky v. King, 563 U.S.

                                  21   452, 460 (2011) (noting that the exigent circumstances doctrine allows for a warrantless seizure

                                  22   “to prevent the imminent destruction of evidence”) (emphasis added); Texas v. Brown, 460 U.S.

                                  23   730, 749–50 (1983) (“[I]f there is probable cause to believe [a container] contains contraband ...

                                  24   [t]he item may be seized temporarily” while officers seek a warrant to search it).

                                  25          Accordingly, accepting Plaintiffs’ version of events, Defendants have failed to show that

                                  26   the exigent circumstances exception justified Sergeant Maguire’s warrantless seizure of D.G.’s

                                  27   phone. However, because there is no evidence that Sergeant Hutchings was involved in the

                                  28   seizure, summary judgement is granted on this claim as to him.
                                                                                         10
                                         Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 11 of 12




                                   1          C. Qualified Immunity

                                   2          Defendants argue that even if the seizure of D.G.’s phone violated the constitution, they

                                   3   are nonetheless entitled to qualified immunity. “In determining whether an officer is entitled to

                                   4   qualified immunity, we consider (1) whether there has been a violation of a constitutional right;

                                   5   and (2) whether that right was clearly established at the time of the officer’s alleged misconduct.”

                                   6   Lal v. California, 746 F.3d 1112, 1116 (9th Cir. 2014). “The plaintiff bears the burden to show

                                   7   that the contours of the right were clearly established.” Clairmont v. Sound Mental Health, 632

                                   8   F.3d 1091, 1109 (9th Cir. 2011). “This inquiry, it is vital to note, must be undertaken in light of

                                   9   the specific context of the case, not as a broad general proposition.” Saucier v. Katz, 533 U.S. 194,

                                  10   201 (2001), overruled on other grounds by Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                                  11          Defendants generally argue that no clearly established law put them on notice that the

                                  12   warrantless seizure of D.G.’s phone would violate the constitution. (Dkt. No. 42 at 31: 10-11.)
Northern District of California
 United States District Court




                                  13   But the law clearly put them on notice that they required probable cause to believe that D.G.’s cell

                                  14   phone was Mr. Mims’ phone. See United States v. Cervantes, 703 F.3d 1135, 1139 (9th Cir.

                                  15   2012) (“An officer will have probable cause to search if “there is a fair probability that contraband

                                  16   or evidence of a crime will be found in a particular place, ‘based on the totality of

                                  17   circumstances.’”) (internal citation omitted); Horton v. California, 496 U.S. 128, 136 (1990 )( “the

                                  18   extension of the original justification [for the search] is legitimate only where it is immediately

                                  19   apparent to the police that they have evidence before them; the ‘plain view’ doctrine may not be

                                  20   used to extend a general exploratory search from one object to another until something

                                  21   incriminating at last emerges.”). Given that D.G.’s phone had a different phone number than Mr.

                                  22   Mims’ phone—the phone that geolocation information put in Plaintiffs’ vicinity—there was no

                                  23   probable cause for concluding that it was the phone Defendants were seeking. Defendants do not

                                  24   cite any cases that suggest that something less than probable cause is required to seize a phone

                                  25   from a non-criminal suspect, even for a brief period. Accordingly, on this record, and on the facts

                                  26   as alleged by Plaintiffs, qualified immunity is not warranted.

                                  27                                             CONCLUSION

                                  28          For the reasons stated above, Defendants’ motion for summary judgment is GRANTED as
                                                                                         11
                                         Case 3:19-cv-02662-JSC Document 56 Filed 10/05/20 Page 12 of 12




                                   1   to the unlawful search claims and the unlawful seizure of Mr. Mims’ phone claim. It is also

                                   2   GRANTED as to Sergeant Hutchings on the unlawful seizure of D.G.’s phone claim. The Court

                                   3   DENIES summary judgment on Sergeant Maguire’s alleged seizure of D.G.’s phone.

                                   4          Defendants’ administrative motion to file the warrants related to the criminal investigation

                                   5   under seal is GRANTED. (Dkt. No. 55.)

                                   6          The pretrial and trial dates are VACATED.

                                   7          The Court will hold a further case management conference with parties at 1:30 p.m. on

                                   8   November 12, 2020. An updated statement is due one week in advance. The parties should be

                                   9   prepared to discuss whether they would be amenable to a virtual jury trial given that trial in this

                                  10   case should last about one to two days at most and given that it is uncertain when an in-person trial

                                  11   would commence.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 5, 2020

                                  14

                                  15
                                                                                                     JACQUELINE SCOTT CORLEY
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
